IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LEMAR DEMETRIUS                     NOT FINAL UNTIL TIME EXPIRES TO
WHITFIELD,                          FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-4418
v.
                                      CORRECTED PAGES: pg 1
STATE OF FLORIDA,                     CORRECTION IS UNDERLINED IN
                                      RED
      Appellee.                       MAILED: October 7, 2016
                                      BY: KMS
_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.


PER CURIAM.

      The consecutive sentences imposed on the authority of Walton v. State, 106
So. 3d 522 (Fla. 1st DCA 2013), are VACATED, and the cause is REMANDED

for resentencing pursuant to Williams v. State, 186 So. 3d 989 (Fla. 2016). As

Appellant has not challenged his judgment of conviction, it is AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.